        1          COOLEY LLP
                   MICHAEL A. ATTANASIO (151529)
        2          (mattanasio@cooley.com)
                   JON F. CIESLAK (268951)
        3          (jcieslak@cooley.com)
                   4401 Eastgate Mall
        4          San Diego, CA 92121-1909
                   Telephone: (858) 550-6000
        5          Facsimile: (858) 550-6420
        6          BEATRIZ MEJIA (190948)
                   (mejiab@cooley.com)
        7          MAX SLADEK DE LA CAL (324961)
                   (msladekdelacal@cooley.com)
        8          California Street, 5th Floor
                   San Francisco, CA 94111-5800
        9          Telephone: (415) 693-2000
                   Facsimile: (415) 693-2222
      10
                   Attorneys for Defendants Seaview Insurance Company
      11           and Two Jinn, Inc.
      12                                    UNITED STATES DISTRICT COURT

      13                                  NORTHERN DISTRICT OF CALIFORNIA

      14                                           OAKLAND DIVISION

      15

      16                                                        Master Docket No. 19-CV-00717-JST
                   IN RE CALIFORNIA BAIL BOND
      17           ANTITRUST LITIGATION                         CLASS ACTION

      18           THIS DOCUMENT RELATES TO:                    DECLARATION OF JON F. CIESLAK IN SUPPORT
                   ALL ACTIONS,                                 OF A PROTECTIVE ORDER TEMPORARILY
      19                                                        STAYING DISCOVERY PENDING RESOLUTION
                                                                OF MOTIONS TO DISMISS
      20
                                                                Judge:              Hon. Jon S. Tigar
      21                                                        Hearing Date:       September 18, 2019
                                                                Courtroom:          2, 4th Floor
      22                                                        Time:               2:00 p.m.
                                                                Trial Date:         Not Set
      23

      24

      25

      26

      27

      28
 COOLEY LLP                                                                                DECLARATION OF JON F. CIESLAK
ATTORNEYS AT LAW                                                                ISO ORDER TEMPORARILY STAYING DISCOVERY
   SAN DIEGO                                                                                   CASE NO. 3:19-CV-00717-JST
        1                 I, Jon F. Cieslak, declare:
        2                 1.      I am an attorney duly licensed to practice law in the State of California and am an
        3          associate with the firm of Cooley LLP, counsel of record for Defendants Seaview Insurance
        4          Company and Two Jinn, Inc. in this action. I have personal knowledge of the facts set forth herein,
        5          and, if called as a witness, I could and would competently testify thereto.
        6                 2.      Pursuant to Federal Rule of Civil Procedure 26(c)(1), and in advance of filing the
        7          Joint Case Management Statement on April 17, 2019 (ECF 18), Defendants’ counsel conferred
        8          with Plaintiffs’ counsel to discuss temporarily staying discovery pending a decision on Defendants’
        9          motions to dismiss Plaintiffs’ Consolidated Amended Class Action Complaint. Plaintiffs declined
      10           to stipulate to a temporary stay of discovery.
      11                  I declare under penalty of perjury under the laws of the United States of America that the
      12           foregoing is true and correct. Executed on July 15, 2019 in San Diego, California.
      13

      14
                                                                      By:
      15                                                                    Jon F. Cieslak
      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
 COOLEY LLP                                                                                       DECLARATION OF JON F. CIESLAK
ATTORNEYS AT LAW                                                    -1-                ISO ORDER TEMPORARILY STAYING DISCOVERY
   SAN DIEGO                                                                                          CASE NO. 3:19-CV-00717-JST
